department of the treasury internal_revenue_service washington d c wun - uniform issue list se tep- pt cas wee ms legend surviving_spouse a decedent a ira x custodian p amount m trost t state c date i date date date date date subtrust a subtrust b subtrust c tee hiatal eae wee aoe nee e wee nae ae wee ee eee ee wae vee page os dear this is in response to your request for a private_letter_ruling submitted by your authorized representative dated date as supplemented by correspondence dated date concerning the proper treatment of a distribution from decedent a’s individual_retirement_account ira x under sec_408 of the internal_revenue_code the code your authorized representative has submitted the following facts and representations decedent a was born on date and died on date at age decedent a was a resident of state c at his death state c is a community_property_state decedent a was survived by his spouse surviving_spouse a whose date of birth was date decedent a died testate at the time of his death decedent a maintained ira x with custodian p the beneficiary designation on file with custodian p listed trust t executed on date as amended on date as the beneficiary of ira x as of the date of the death of the decedent the value of ira x was amount m decedent a attained age before his death accordingly his required_beginning_date for minimum required distributions pursuant to code sec_401 was aptil of the year following his death decedent a died before reaching his required_beginning_date no distributions have been made from ira x since decedent a’s date of death on date decedent a and surviving_spouse a executed a revocable_trust declaration creating a_trust trust t trust t was amended and restated on date initially decedent a and surviving_spouse a were the co-trustees of trust t on date decedent a named trust t as the beneficiary of ira x section of trust t provides in relevant part that at the death of decedent a surviving_spouse a became the sole trustee of trust t section dollar_figure of trust t provides that state c law shal govern the validity construction interpretation and administration of trust t and all sub-trusts created under its terms sec_2 of trust t provides in relevant part that any community_property transferred to trust t shall remain community_property after the transfer and shall be called the community_trust estate page trust t provides in article that upon the death of the first of decedent a and surviving_spouse a to die trust t is to be subdivided into subtrust a subtrust b and subtrust c article of trust t provides that the subtrust a is to consist of the survivor's separate trust property and the survivor spouse’s interest in the community_trust estate subtrust b is to consist of the minimum pecuniary amount necessary as a marital_deduction to eliminate any federal estate_tax in the estate of the first spouse to die the trustee is given the power to satisfy the marital_deduction amount in cash or in_kind is to consist of the deceased spouse’s separate_property and or partly in each subtrust c the remainder of the decedent’s community_property trust estate article governs the operation of trust a surviving_spouse a as the surviving_spouse is the sole beneficiary of subtrust a during her lifetime pursuant to sec_5 and of trust t surviving_spouse a is entitled to receive the entire net_income and principal determined by the trust t trustee to be appropriate for her health education support comfort welfare and happiness to maintain at a minimum the surviving spouse’s accustomed manner of living furthermore sec_5 of trust t provides that at any time during surviving_spouse ‘a's life the trust t trustee is required to distribute all or any part of the trust including accrued income and undistributed_income to such one or more persons and entities including the surviving_spouse or the surviving spouse’s estate and on such terms and conditions outright in trust or by creating a further’ power_of_appointment as surviving_spouse a requests by a document that refers to this power_of_appointment during her life surviving_spouse a is the sole beneficiary of subtrusts b and c with respect to subtrust b article of trust t states the trustee should pay all income to surviving_spouse a at least annually and as much of the principal as is necessary for the beneficiary's health education maintenance and support to maintain the beneficiary's accustomed manner of living with respect to subtrust c article of trust t states that the trustee shall pay to surviving_spouse a as much of the income and principal as is necessary for the beneficiary’s health education maintenance and support to maintain the beneficiary’s accustomed manner of living section dollar_figure of trust t provides in summary that the trustee of trust t surviving_spouse a may in her reasonable discretion divide the trast property in any manner that she deems appropriate including on anon pro-rata basis ithas been represented that under the laws of state c the above-cited language of article of trust t gives the trustee of trust t the power to distribute any or all of the assets held in subtrust a to surviving_spouse a for any purpose when surviving_spouse a as beneficiary requests the trustee to do so a page as sole trustee surviving_spouse a has dominion and control_over the assets of trust t consistent with the language of section dollar_figure of trust t the trustee of trust t proposes to allocate the ira x proceeds to subtrust a the survivor's trust consistent with both the language of article of trust t and with the law of state c as the sole lifetime beneficiary of subtrust a surviving_spouse a intends to demand payment of the ira x proceeds from subtrust a in a single sum as trustee of trust t surviving_spouse a will then pay herself the ira x proceeds within days of the date that the custodian p distributes the ira x proceeds to the trustee of trust t surviving_spouse a will roll over said ira x proceeds into an individual_retirement_account set up and maintained in the name of surviving_spouse a based on the above facts and representations you through your authorized representative request rulings that that surviving_spouse a may be treated as the payee or distributee of ira x that ira x does not represent an inherited individual_retirement_account within the meaning of sec_408 with respect to surviving_spouse a that surviving_spouse a is eligible to roll over the distribution of the proceeds of ira x into an individual_retirement_account set up and maintained in her own name pursuant to code sec_408 as long as the rollover of such distribution occurs no later than the 60th day from the date the ira x proceeds are distributed from ira x to surviving_spouse a as the trustee of trust t and that surviving_spouse a will not be required to include in gross_income for federal_income_tax purposes for the year in which the amounts are distributed from ira x and the year in which the above-referenced rollover is timely made if different any portion of the amounts distributed from ira x and contributed to the individual_retirement_account set up and maintained in surviving_spouse a's name with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and gbb code sec_408 a i provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account ase page is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not jater than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by teason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408gi provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira code sec_408 provides generally that sec_408 does not apply to any amount required to be distributed pursuant to code sec_408 code sec_408 provides that this section sec_408 shall be applied without regard to any community_property_laws qn date final income_tax regulations regulations were published in the federal_register with respect to code sec_401 a and a see also lr b date sec_1_408-8 of the regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as jong as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate in this case information your authorized representative has submitted and the documentation that supports your ruling_request support the proposition that surviving_spouse a as the trustee of trust t is authorized by the terms of trust t to allocate the ira x proceeds to subtrust a once allocated thereto surviving_spouse a is authorized page to request in writing the payment of the ira x assets to herself in a single sum upon receipt of said written request surviving_spouse a as trust t trustee is permitted to make said single sum distribution of the ira x proceeds to herself as beneficiary of subtrust a additionally with respect to any code sec_408 implications the service notes that the property laws of state c determine what is or is not community_property thus surviving_spouse a’s community_property interests in tra x and other_property owned by decedent a at his death were created under the laws of state c and not under the federal_income_tax laws the language of trust t requires that surviving_spouse a’s interest in the community_trust estate including ira x be allocated to subtrust a thus the trustee of trust t surviving_spouse a had no discretion as to which of the three trust t subtrusts to allocate surviving_spouse a‘s community_property interest the allocation of ira x the value of which did not exceed the value of surviving_spouse a’s community interest in decedent a’s property to subtrust a is permitted pursuant to the language of section dollar_figure of trust t determining if ira x was is community_property and as sucb which of the three subtrusts was is to receive said ira x lies outside the scope of code sec_408 in summary the service notes that however once ira x is properly allocated to subtrust a pursuant to the terms of trust t the service must apply the requirements of code sec_408 to determine whether ira x may be contributed into an ira set up and maintained in the name of surviving_spouse a we note that under the facts stated above surviving_spouse a is the sole trustee of trust t additionally as subtrust a beneficiary she has the right under the terms of trust t applicable to subtrust a to receive the income of subtrust a and also to request any and all of the principal of subtrust a including ira x under this set of facts we believe it is appropriate to treat surviving_spouse a as the payee and beneficiary of ira x for purposes of code sec_408 and sec_408 thus with respect to your ruling requests we conclude that that surviving_spouse a may be treated as the payee or distributee of ira x for purposes of code sec_408 that ira x does not represent an inherited individual_retirement_account within the meaning of sec_408 with respect to surviving_spouse a that except as noted below surviving_spouse a is eligible to roll over the distribution of the proceeds of ira x into an individual_retirement_account set up and maintained in her own name pursuant to code sec_408 as long as the page7 rollover of such distribution occurs no later than the 60th day from the date the ira x proceeds are distributed from the ira x to surviving_spouse a as the trustee of trust t and that surviving_spouse a will not be required to include in gross_income for federal_income_tax purposes for the year in which the amounts are distributed from ra x and the year in which the above-referenced rollover is timely made if different any portion of the amounts distributed from ira x and contributed to the individual_retirement_account set up and maintained in surviving_spouse a's name this ruling letter assumes that ira x either is or was qualified under code sec_408 at all times relevant thereto it also assumes that the rollover ira to be set up by surviving_spouse a will also meet the requirements of code sec_408 at all times relevant thereto finally it assumes that surviving_spouse a’s rollover of the ira x distribution will be made within the time frame referenced in code sec_408g note this letter_ruling does not authorize surviving_spouse a’s contributing amounts required to be distributed under code sec_401 a applicable to iras pursuant to code sec_408 with respect to calendar years beginning with the calendar_year of decedent a’s death and ending with the calendar_year of rollover if any into her rollover ira this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto a page if you have any questions please call id at - -orfaxat sincerely yours ‘rances v employee_plans technical group manager sloan enclosures deleted copy of letter_ruling notice of intention to disclose ocr eee eae eae wae
